


110 HRES 1001 EH: Providing for consideration of the bill

U.S. House of Representatives
2008-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1001
		In the House of Representatives, U.
		  S.,
		
			February 27, 2008
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 5351) to amend the Internal Revenue Code of 1986 to provide tax
		  incentives for the production of renewable energy and energy
		  conservation.
	
	
		That upon the adoption of this
			 resolution it shall be in order to consider in the House the bill (H.R. 5351)
			 to amend the Internal Revenue Code of 1986 to provide tax incentives for the
			 production of renewable energy and energy conservation. All points of order
			 against consideration of the bill are waived except those arising under clause
			 9 or 10 of rule XXI. The bill shall be considered as read. All points of order
			 against provisions in the bill are waived. The previous question shall be
			 considered as ordered on the bill, and any amendment thereto, to final passage
			 without intervening motion except: (1) 90 minutes of debate equally divided and
			 controlled by the chairman and ranking minority member of the Committee on Ways
			 and Means; (2) an amendment in the nature of a substitute printed in the
			 Congressional Record pursuant to clause 8 of rule XVIII, if offered by
			 Representative McCrery of Louisiana or his designee, which shall be in order
			 without intervention of any point of order (except those arising under clause 7
			 of rule XVI, clause 9 of rule XXI, or clause 10 of rule XXI), shall be
			 considered as read, and shall be separately debatable for one hour equally
			 divided and controlled by the proponent and an opponent; and (3) one motion to
			 recommit with or without instructions.
		2.During consideration of H.R. 5351
			 pursuant to this resolution, notwithstanding the operation of the previous
			 question, the Chair may postpone further consideration of the bill to such time
			 as may be designated by the Speaker.
		3.House Resolution 983 is laid upon the
			 table.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
